Citation Nr: 1425428	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals (the Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in May 2012.  The Board remanded the case for further development, which has been completed.

The Board notes that in the December 2007 rating decision and January 2013 Supplemental Statement of the Case (SSOC), the RO treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial, a January 2000 rating decision by the RO, includes a separation report of medical history that was received in August 2012.  Although the January 2000 decision indicates service treatment records for the period of the Veteran's service were reviewed, the decision itself is ambiguous regarding whether the report of medical history was of record at that time or was considered by the RO.  Additionally, it is not clear from the Veteran's claims file what specific service treatment records were contained in the claims file at the time of the January 2000 decision, as the date stamp of the service treatment records in the claims-file is August 2012.

38 C.F.R. § 3.156(c)(1) (2013) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Given the ambiguity present, and affording the Veteran the benefit of the doubt, the Board finds that new and material evidence pursuant to 38 C.F.R. § 3.156(a) (2013) is not required for reconsideration, and the Board may adjudicate the Veteran's claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2013).

In a January 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  However, the Veteran's May 2014 Appellate Brief suggests he may wish to file a Clear and Unmistakable Error (CUE) Motion to the RO with respect to the effective date assigned in the January 2013 rating decision.  Nevertheless, as the Veteran has not filed a CUE motion, the matter is not properly before the Board.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current migraine headaches are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the elements necessary to establish service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for entitlement to service connection for migraine headaches.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder there must be medical or, under some circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his migraine headaches are related to his period of active service.

A July 2007 VA treatment record indicates the Veteran received treatment for frequent migraine attacks that were noted to be prostrating in nature.  Subsequent VA treatment records indicate the Veteran continues to receive treatment for his migraines.  Thus, the first Hickson element is satisfied.

The Veteran's service treatment records indicate that in March 1999, he complained of frequent and severe headaches.  Thus, the second Hickson element is met.

Given that the first two Hickson elements are met, the determinative issue is whether there is a nexus linking the Veteran's current migraine headaches to service.

Further review of the VA treatment records show the Veteran continuously complained of headaches since his separation from service.  The record indicates the Veteran received treatment for headaches as early as July 2000, less than a year following his separation from service.  Records dated in July 2004 indicate the Veteran's migraine headaches continued, and were of a degree of severity to warrant missing work.  A July 2005 record indicates the migraines occurred at a frequency of 5 headaches per month.  As noted above, the Veteran continued to receive treatment for his migraines through 2007, and more recent VA treatment records indicate the Veteran continues to suffer from headaches.  In a November 2008 statement, the Veteran confirmed the above medical evidence with his report that he has suffered from migraine headaches since service.

The Veteran, as a layperson, is competent to report the symptoms and severity of his migraine headaches due to his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is consistent in his statements and his statements are consistent with the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  Indeed, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2013) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran has provided competent and credible reports of the onset of his migraine headaches during service and of continuous symptoms since that time.

In some instances, lay evidence may be sufficient to establish a nexus.  See Davidson, 581 F.3d at 1316 (rejecting the view that a lay person is not competent to provide testimony regarding a nexus).  In this case, in-service occurrence of the Veteran's migraine headaches is established, and he has provided credible reports that his migraine headaches continued after service.  The Board concludes that the Veteran's reports are sufficient to establish a positive nexus.

Accordingly, in considering all the evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has a migraine headache disability that was incurred in service.

Entitlement to service connection on the basis of a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is only warranted for the chronic diseases listed in 38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) (2013).  Migraine headaches are not such a disease.  However, the Board's grant of service connection in this case is not pursuant to the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) (2013).  Rather, it is based on the lay and medical evidence indicating that the Veteran's current migraine headaches are related to his in-service migraine headache symptoms, and warrant entitlement to service connection under 38 C.F.R. § 3.303(a) (West 2002).

Resolving all reasonable doubt in favor of the Veteran, service connection for migraine headaches is warranted.  See 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for migraine headaches is granted, subject to the governing criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


